United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3721
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Kevin C. Seltzer

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: December 9, 2019
                               Filed: January 8, 2020
                                   [Unpublished]
                                   ____________

Before ERICKSON, ARNOLD, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      After Kevin Seltzer shot and killed a man, he pleaded guilty to being a felon in
possession of a firearm. See 18 U.S.C. §§ 922(g)(1), 924(a)(2). As part of his plea
agreement, the government did not request certain sentencing enhancements that could
have resulted in a recommended sentence of 120 months in prison—the statutory
maximum. Instead, Seltzer's Sentencing Guidelines range was 51–63 months'
imprisonment. Though the government requested a sentence at the top of this range,
the district court1 sentenced Seltzer to 96 months in prison, in part because of what the
district court termed the "horrible" and "terrible" circumstances of the offense. Seltzer
challenges this sentence on appeal.

       Seltzer argues that the district court did not adequately explain its sentence and
fixed the sentence based on clearly erroneous findings. Since Seltzer did not raise
these issues to the district court, we review them for plain error. See United States v.
Kirlin, 859 F.3d 539, 543 (8th Cir. 2017).

      After reviewing the record, we reject Seltzer's argument that the district court
did not adequately explain the sentence it imposed. The court expressly identified
most if not all of the relevant sentencing considerations, see 18 U.S.C. § 3553(a), and
applied them to Seltzer's personal circumstances. It explicitly noted that it had
considered "[s]ection 3553(a), and all the factors thereunder," in determining Seltzer's
sentence. It was not obligated to do more. See Kirlin, 859 F.3d at 545.

       Seltzer's other contention—that the district court based its sentence on clearly
erroneous findings—takes aim at the district court's finding that Seltzer did not act
completely out of self defense during the incident leading to his conviction. Seltzer
points out that the incident occurred after the victim attacked Seltzer at his home and
that state authorities, whom Seltzer says are more familiar with the matter, declined
to press charges against him. He also maintains that the district court relied on
incomplete narratives taken from police reports.




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                          -2-
       The information the district court relied on for its finding was contained in the
presentence investigation report. Since Seltzer did not object to the PSR's factual
recitation, though the district court expressly gave him the opportunity to do so, the
district court was justified in adopting as fact the information contained in the PSR.
See United States v. Brooks, 648 F.3d 626, 629 (8th Cir. 2011) (per curiam). The
information contained in the PSR supports a finding that Seltzer, though he may have
acted in self-defense initially, escalated the relevant incident beyond the bounds of the
law. According to the PSR, a police department investigation revealed that, after
Seltzer shot the victim in Seltzer's home, the victim fled into the street where Seltzer
continued to shoot at him. It also related the account of a witness who saw Seltzer
walk out the front door of his house and fire multiple shots at the victim in the street.
This account was corroborated by shell casings found outside the residence near the
front door. A Missouri court has explained that "[s]elf-defense is only a defense when
the danger is imminent, not when the victim is in retreat." See State v. Davidson, 941
S.W.2d 732, 735 (Mo. Ct. App. 1997). Because the court properly relied on the
information contained in the PSR, and that information sufficed to show that Seltzer
did not act out of self-defense during part of the incident, we do not detect any error
here, plain or otherwise.

       Seltzer makes a related, due-process argument that the court should have
notified Seltzer before the sentencing hearing that it was considering a sentence above
the Guidelines range on the ground that he did not act completely out of self-defense.
We disagree. We have rejected similar due-process arguments before, see United
States v. Egenberger, 424 F.3d 803, 805–06 (8th Cir. 2005), and we cannot say that
Seltzer did not have sufficient notice of the potential penalties he faced.

        Seltzer also maintains that his 96-month sentence was substantively
unreasonable, a matter we review for an abuse of discretion. See United States v.
Fitzpatrick, 943 F.3d 838, 840 (8th Cir. 2019). He asserts that the court, in arriving
at his sentence, did not mention certain mitigating circumstances, including Seltzer's

                                          -3-
mental health history or his abusive childhood. The district court, however, heard
argument about these circumstances and explicitly said it "gave ample consideration
to all of his background" after Seltzer raised these concerns. The district court merely
weighed other considerations more heavily than Seltzer would have liked, but that
does not amount to an abuse of discretion. See United States v. Beyers, 854 F.3d 1041,
1044 (8th Cir. 2017). This is not the "unusual" case where we deem a sentence
substantively unreasonable. See United States v. Vanhorn, 740 F.3d 1166, 1169 (8th
Cir. 2014).

       Finally, after the parties had filed their briefs on appeal, we granted Seltzer's
motion to file a supplemental brief in light of the Supreme Court's recent decision in
Rehaif v. United States, 139 S. Ct. 2191 (2019). The Court in Rehaif held that the
government must prove that a person accused of possessing a firearm illegally because
of a certain status knew both that he possessed a firearm and that he belonged to the
relevant category of persons barred from possessing a firearm. Id. at 2200. Because
the district court did not explain this last aspect of the crime, he maintains that the
court did not ensure that he understood the nature of the charge against him. See Fed.
R. Crim. P. 11(b)(1)(G). Seltzer asks that we vacate his guilty plea as a result.

       Because he did not object on this ground below, we review Seltzer's argument
for plain error. See United States v. Hollingshed, 940 F.3d 410, 415 (8th Cir. 2019).
Though we agree with the parties that Seltzer has identified an error that is plain, he
has failed to demonstrate that the error affected his substantial rights. When a
defendant argues under a plain-error standard that the district court committed a Rule
11 error, he must show "a reasonable probability that but for the error, he would not
have entered a guilty plea." See United States v. Simmons, 736 F.3d 1139, 1142 (8th
Cir. 2013) (per curiam); United States v. Todd, 521 F.3d 891, 896 (8th Cir. 2008).
Seltzer never contends he would not have pleaded guilty had he understood the
government's elevated burden, and so his argument fails. Even if he had made such
an argument, we would reject it because any increase in the government's burden

                                          -4-
would have been marginal at best: It simply would have had to show that Seltzer knew
he had been convicted of a crime punishable by more than a year in prison. This
doesn't seem all that difficult a task since Seltzer had been sentenced to more than a
year in prison on some of his previous convictions, including one on which he
received a two-year prison sentence from the State of Missouri for being a felon in
possession of a firearm. So even if the district court had advised Seltzer accordingly,
it hardly seems likely that Seltzer would not have pleaded guilty.

      Affirmed.
                       ______________________________




                                         -5-